Citation Nr: 1435324	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 21, 2009, for the grant of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the issue of entitlement to SMC under § 1114(s). 

In March 2012, the Board issued a decision granting entitlement to SMC under §1114(s), effective September 21, 2009.  The RO implemented this award in a May 2012 rating decision.

In a June 2013 decision, the Board remanded the issue of entitlement to an effective date earlier than September 21, 2009, for the grant of SMC under 38 U.S.C.A. § 1114(s).  The Board specifically remanded the issue in order for the RO/AMC to issue a statement of the case (SOC) addressing the issue of entitlement to an effective date earlier than September 21, 2009, for the grant of SMC under 38 U.S.C.A. § 1114(s).

However, in December 2013, the Court issued a memorandum decision which vacated and reversed the Board's March 2012 decision with regard to the issue of assigning an effective date for the grant of SMC.  The Court specifically found that the Board in its March 2012 decision erred when it assigned an effective date in the first instance as the RO did not initially consider the downstream issue of an effective date for the grant of SMC.  The Court noted that any Board decision that assigns an effective date in the first instance could not be changed by the RO.  See, Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Accordingly, the issue needed to be remanded in order for the RO to review the issue in the first instance and then allow the Veteran the opportunity to make his arguments regarding VA's interpretation of section  §1114(s) (1) and 4.25.

The Court also noted the June 2013 Board decision which again remanded the SMC effective date matter to the RO for issuance of an SOC on the effective date issue.  The Court specifically indicated that its instant ruling (the December 2013 memorandum decision) dictated the future proceedings to take place on remand with respect to the downstream issue following the Board's grant of SMC.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above in its December 2013 memorandum decision, the Court indicated that the issue of entitlement to an effective date earlier than September 21, 2009, for the grant of SMC under 38 U.S.C.A. § 1114(s) needed to be remanded in order for the RO to review the issue in the first instance and then allow the Veteran the opportunity to make his arguments regarding VA's interpretation of section §1114(s) (1) and 4.25.

Accordingly, in compliance with the Court's December 2013 memorandum opinion's instructions, this issue must be remanded to providing the Veteran a full opportunity to have both the AOJ and the Board adjudicate his appeal. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue of entitlement to an effective date earlier than September 21, 2009, for the grant of SMC under 38 U.S.C.A. § 1114(s).  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

